PER CURIAM.
We have for review a report of the referee in this disciplinary action in which it is recommended that respondent, Frank Clyde Reese, be publicly reprimanded and charged with the costs of the proceedings against him. A hearing has not been requested.
The referee’s report includes the following :
“FINDINGS OF FACT
“After considering all of the pleadings, exhibits and evidence before me, I find that:
“1. The respondent between October 28, 1968 and November 12, 1968, did withhold from funds belonging to Harold Paul Heffernan, an absentee person, and as to which his client, Helen Rita Hef-fernan, was conservator, the amount of $497.25 and did thereafter place said amount in an account with funds of his own, thereby commingling said funds.
“2. Subsequently, during or about December, 1968, the respondent did apply said amount to the payment of a personal obligation to the Internal Revenue Department, thereby making an unauthorized use of said funds for his own personal benefit.
“3. The respondent did not intend to deprive the client of said funds and initially withheld them for a purpose which he conceived to be of benefit to the client.
“4. The respondent knowingly and intentionally used said funds for a payment of a personal obligation, under threat of seizure by the Internal Revenue Department.
“5. The respondent has re-paid said funds to the client prior to the institution of these proceedings.
“RECOMMENDATION OF GUILT
“It is recommended that respondent be found guilty as charged in the complaint, and particularly that he be found guilty of violation of Article XI, Rule 11.02(4) of the Integration Rule [32 F.S.A.],
“RECOMMENDATION OF DISCIPLINE
“It is recommended that respondent be administered a public reprimand and that he pay the costs of these proceedings.”
Having examined the record and report, we now approve the findings and recommendations of the referee. Respondent, Frank Clyde Reese, is hereby publicly reprimanded and the costs of these proceedings in the amount of $77.35 are hereby charged against him.
It is so ordered.
CARLTON, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.